CUSIP No. 191098102 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 6) COCA-COLA BOTTLING CO. CONSOLIDATED (Name of Issuer) Common Stock $1.00 par value (Title of Class of Securities) 191098102 (CUSIP Number) December 31, 2008 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [ X] Rule 13d-1(c) [ ] Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (1) Names of Reporting Persons I.R.S. Identification Nos. of above persons(entities only). Coca-Cola Enterprises Inc. IRS Number: 580503352 (2) Check the Appropriate Box if a Member of a Group (a) [ ] (b) [X ] (3) SEC Use Only 1 (4) Citizenship or Place of Organization: Delaware Number of Shares Beneficially Owned by Each Reporting Person With: (5) Sole Voting Power 447,847 (6) Shared Voting Power None (7) Sole Dispositive Power 447,847 (8) Shared Dispositive Power None (9) Aggregate Amount Beneficially Owned by Each Reporting Person: 447,847 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares: N/A (11) Percent of Class Represented by Amount in Row (9): 6.7% (12) Type of Reporting Person: CO Item 1. (a) Name of Issuer Coca-Cola Bottling Co. Consolidated (b) Address of Issuer's Principal Executive Offices 1900 Rexford Road Charlotte, NC 28211 Item 2. (a) Name of Person Filing Coca-Cola Enterprises Inc. (b) Address of Principal Business Office or, if None, Residence 2500 Windy Ridge Parkway Atlanta, GA 30339 (c) Citizenship Delaware (d) Title of Class of Securities Common Stock, $1.00 par value (e) CUSIP Number 191098102 Item 3. If this statement is filed pursuant to Sections 240.13d-l(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) Broker or dealer registered under section 15 of the Act (15 U.S.C. 78c). (b) Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) Insurance company as defined in section 3 (a)(19) of the Act (15 U.S.C. 78c). (d) Investment company registered under section 8 of the Investment Company Actof 1940 (15 U.S.C. 80a-8). (e) An investment adviser in accordance withSection 240.13d-l(b)(1)(ii)(E); (f) An employee benefit plan or endowment fund in accordance withSection 240.13d-l(b)(1)(ii)(F); (g) A parent holding company or control person in accordance withSection 240.13d-l(b)(1)(ii)(G); (h) A savings associations as defined in Section 3(b) of the Federal DepositInsurance Act (12 U.S.C. 1813); 2 (i) A church plan that is excluded from the definition of an investment company undersection 3(c)(14) of theInvestment Company Act of 1940 (15 U.S.C. 80a-3); (j) Group, in accordance with Section 240.13d-l(b)(1)(ii)(J ) Not Applicable Item 4. Ownership. (a) Amount Beneficially Owned: 447,847 (b) Percent Of Class: 6.7% (c) Number Of Shares As To Which Such Person Has: (i) Sole Power to Vote or to Direct the Vote 447,847 (ii) Shared Power to Vote or to Direct the Vote None (iii) Sole Power to Dispose or to Direct the Disposition of 447,847 (iv) Shared Power to Dispose or to Direct the Disposition of None Item 5. Ownership of Five Percent or Less of a Class: Not Applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person: Not Applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person: Not Applicable Item 8. Identification and Classification of Members of the Group Not Applicable Item 9. Notice of Dissolution of Group: Not Applicable Item 10. Certifications By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. 3 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February4, 2009 By: /S/ WILLIAM T. PLYBON William T. Plybon Vice President, Secretary and Deputy General Counsel 4
